Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
15, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00968-CR

         EX PARTE LATASHA LYNETTE BRADFORD, Appellant



                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 12-CR-1873

                 MEMORANDUM                     OPINION


      Appellant Latasha Lynette Bradford has been charged with the offense of
theft. The indictment also alleges that appellant has been twice convicted of theft
before the commission of the charged offense. The trial court set bond at $60,000.
Appellant filed an application for writ of habeas corpus seeking bail reduction,
which the trial court denied.
      On January 2, 2013, appellant filed a motion to dismiss the appeal as moot.
Appellant pleaded guilty and has been sentenced to six months’ confinement in the
State Jail Division of the Texas Department of Criminal Justice. Appellant’s
conviction renders the issue of pretrial bond moot. See Ex parte Morgan, 335
S.W.2d 766, 766 (Tex. Crim. App. 1960); Ex parte Bennet, 818 S.W.2d 199, 200
(Tex. App.CHouston [14th Dist.] 1991, no pet.).

      Accordingly, we dismiss the appeal as moot.

                                            PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                       2